In The


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-08-00093-CR

 _____________________


MARVIN CHARLES ZENO A/K/A KENDRICK TODD ZENO A/K/A

MARVIN ZENO, Appellant


V.


STATE OF TEXAS, Appellee





On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-01216




MEMORANDUM OPINION
	A jury found appellant Marvin Charles Zeno a/k/a Kendrick Todd Zeno a/k/a Marvin
Zeno guilty of unlawful possession of a firearm by a felon and assessed punishment at ten
years of imprisonment.
	Zeno's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 2, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on February 11, 2009
Opinion Delivered February 25, 2009							
Do not publish

Before Gaultney, Kreger, and Horton, JJ.						
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.